TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 2, 2015



                                      NO. 03-14-00036-CV


 Richard J. Malouf, DDS; Richard J, Malouf, DDS, PC; and Richard J. Malouf, DDS, PA,
                                     Appellants

                                                 v.

   The State of Texas ex rel. Dr. Christine Ellis, DDS and Madelayne Castillo, Appellees




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on January 8, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.